Citation Nr: 0719510	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
multiple sclerosis (MS).  

2.  Entitlement to service connection for MS.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO denied entitlement to service 
connection for MS based on a finding that new and material 
evidence had not been received to reopen a previously denied 
claim.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2006.  A transcript of his testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  In April 1995, the Board denied service connection for 
MS.  That decision was not appealed, and is now final.

2.  Evidence submitted since the Board's April 1995 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for MS, and 
therefore raises a reasonable possibility of substantiating 
the claim.

3.  The veteran's claimed in-service double vision was, as 
likely as not, the first manifestation of his MS, which was 
not diagnosed until 1970, as the manifestation of double 
vision or other visual abnormality is reasonably consistent 
with the onset of MS.
CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's April 1995 decision which denied service connection 
for MS, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

3.  Resolving all doubt in the veteran's favor, MS was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Given the favorable nature of the Board's decision, there is 
no prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

II.  New and Material Evidence

In an April 1995 decision, the Board denied service 
connection for MS.  The basis of the denial was that the 
evidence did not objectively demonstrate that the veteran's 
MS was incurred in service or within 7 years after discharge 
from service.  The veteran did not appeal that decision to 
the Court of Appeals for Veterans Claims (Court).  

Currently, the appellant contends that he had double vision 
during service, which continued intermittently, as well as 
other symptoms, including aching joints and lethargy, which 
could reasonably be associated with the onset of MS.  

Additional evidence has been added to the record, including 
the veteran's personal hearing testimony, given under oath, 
as well as a medical opinion from the veteran's treating 
physician.  
Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
Board determined that there were no objective findings in the 
service medical records to corroborate the veteran's 
assertions of double vision, or other symptomatology during 
service, which could be early manifestations of MS.  

Since the prior final decision, evidence has been added to 
the claims file, including a September 2006 medical opinion 
from the veteran's treating physician, the veteran's personal 
hearing testimony, given under oath in September 2006, and a 
lay statement submitted by the veteran's sister.  At his 
personal hearing, the veteran testified that he definitely 
experienced double vision in service, and the glasses 
prescribed for his double vision did not correct the problem, 
but he did not return for additional treatment, for fear that 
he would be labeled a malingerer.  The veteran further 
testified that he had to close one eye to read.  

In the lay statement, received in March 2004, the veteran's 
sister recalled that the veteran began complaining of aching 
joints and lethargy during service, and that when he returned 
home from service, he seemed different.  The veteran's sister 
also recalled that the veteran reported to her that he had a 
few episodes of double vision during service.  After service, 
the veteran's sister recalled that the veteran complained of 
fatigue and malaise from time to time, and she noticed the 
gradual deterioration of his physical condition.

In a September 2006 letter, the veteran's treating physician 
explained that MS often starts with an episode of optic 
neuritis.  

Evidence submitted since the Board's April 1995 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the Board's April 1995 decision; thus, the 
claim is reopened.  38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

When a veteran has sufficient service and MS becomes manifest 
to a degree of 10 percent or more within seven years from the 
date of separation from such service, the law provides that 
such disease shall be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309 (2006); see also 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8018 (2006) (minimum rating for 
MS is 30 percent).   

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's pre-induction examination in May 1953 was 
completely negative for complaints, findings, or diagnosis of 
vision and/or other eye problems.  By contrast, the November 
1956 separation examination notes the veteran's complaints of 
eye trouble.  The service medical records also reflect that 
the veteran was referred to an eye clinic for refraction in 
November 1955.  

The veteran has always maintained that he developed double 
vision during service, and was prescribed glasses that did 
not correct the problem.  The veteran was diagnosed with MS 
in 1970.  

A medical expert advisory opinion was obtained from a VA 
doctor in November 1994.  The doctor reported that diplopia, 
or double vision "can be the initial symptom of multiple 
sclerosis," with a deferred diagnosis until other signs or 
symptoms develop.  The doctor opined that if the appellant 
did have double vision while on active duty, (noting that it 
was not specifically mentioned in the service medical 
records) he would conclude with a high degree of medical 
certainty, that the appellant's double vision was indeed the 
initial manifestation of his later diagnosed multiple 
sclerosis.  The doctor also pointed out that the veteran's 
statements regarding his double vision should be taken as 
true, particularly given that he was referred for an eye 
examination during service.  

At his personal hearing in September 2006, as noted 
hereinabove, the veteran adamantly testified, under oath, 
that he definitely experienced double vision in service, and 
the glasses prescribed for his double vision did not correct 
the problem, but he did not return for additional treatment, 
for fear that he would be labeled a malingerer.  

In a lay statement, received in March 2004, the veteran's 
sister recalled that she began to notice a gradual 
deterioration in the veteran's physical condition from the 
time he was discharged from service.

In a September 2006 statement, the veteran's treating 
physician explained that MS often starts with an episode of 
optic neuritis.  In a second September 2006 statement, the 
veteran's private physician indicated that, as likely as not, 
the MS started with double vision or other visual 
abnormalities.  

Importantly, the veteran is competent to report that he had 
double vision during service, and the veteran's sister is 
competent to relate what the veteran told her about his 
symptoms at that time, as well as what she noticed about her 
brother upon his return from service.  Their assertions as to 
the veteran's symptomatology in service are accepted as 
credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

There is no question in this case that the veteran was not 
diagnosed with MS within the seven year presumptive period.  
However, two doctors have concluded that if the veteran had 
double vision during service, then this was likely the first 
manifestations of his MS.  

Given the veteran's testimony regarding his in-service 
symptoms, the doctors' opinions regarding causation, and the 
lack of evidence to show otherwise, the Board resolves all 
doubt in the veteran's favor.  Giving the veteran the benefit 
of the doubt, based on the evidence outlined above and, as no 
contrary evidence is of record, service connection is 
warranted for MS.  


ORDER

New and material evidence has been received, and the claim of 
service connection for a MS is reopened.

Service connection for MS is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


